                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

UNITED STATES OF AMERICA       )
                               )
     v.                        )
                               )                          Civil No. 3:20-cv-656
APPROXIMATELY $90,600 IN U.S.  )
CURRENCY SEIZED FROM GUILLERMO )
RAYA ON JUNE 30, 2020 AT       )
THE CHARLOTTE-DOUGLAS          )
INTERNATIONAL AIRPORT          )

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW COMES Plaintiff the United States of America, by and through R.

Andrew Murray, United States Attorney for the Western District of North Carolina,

in a civil cause of forfeiture, and alleges as follows:

                                  INTRODUCTION

       1.     This is a civil action in rem against $90,600 in United States currency

seized from Guillermo Raya on June 30, 2020 at the Charlotte-Douglas International

Airport (the “Currency”).

       2.     During an interdiction operation at the Charlotte Airport, a drug

detection dog positively alerted to the odor of narcotics on two suitcases—each

belonging to Guillermo Raya—in two separate open-air sniffs of a baggage cart loaded

with approximately twenty bags. Upon obtaining and executing a search warrant for

the bags, law enforcement discovered $90,600 in vacuum-sealed cash stuffed and

hidden inside shoes, clothes, and a towel within the suitcases. Then, in an

independent blind screen, the Currency was placed in a lineup inside one of four




                                             1
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 1 of 10
matching boxes and a second drug detection dog positively alerted to the box with the

Currency. Guillermo Raya, who has a criminal history of cultivating and

transporting/selling marijuana, also has a travel history consistent with drug-

trafficking: making at least eleven one-way trips in 2020 alone between locations

around the US and California (a known drug-source state), with all of the tickets

purchased last minute (either the day of travel or one day prior).

      3.     Thus, the Currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

      4.     Procedures for this action are mandated by 21 U.S.C. § 881, 18 U.S.C. §

983, 19 U.S.C. §§ 1602-1621, and, to the extent applicable, the Federal Rules of Civil

Procedure and accompanying Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§

1345 and 1355. These statutes confer original jurisdiction to federal district courts of

all civil actions, suits, or proceedings commenced by the United States and any action

for the forfeiture of property incurred under any act of Congress.

      6.     Venue is proper pursuant to 28 U.S.C. § 1395 because the Currency was

seized in the Western District of North Carolina.




                                           2
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 2 of 10
       7.      The Currency has been seized and is now within the Western District of

North Carolina.

       8.      Based on the following facts, verified by Department of Homeland

Security, Homeland Security Investigations (“HSI”) Task Force Officer (“TFO”)

Jonathan Cerdan, this action seeks the forfeiture of all right, title, and interest in the

Currency.

                       FACTS GIVING RISE TO FORFEITURE

The interdiction

       9.      On June 30, 2020, Guillermo Raya was traveling from Charlotte, North

Carolina to Los Angeles, California on an American Airlines flight with a layover at

JFK airport in New York City.

       10.     In Charlotte, Raya checked two identical gray metal roller suitcases.

Raya’s luggage was loaded on a TUG 1 luggage cart to load onto the American Airlines

plane bound for JFK airport with a final destination of Los Angeles.

       11.     That day, HSI TFOs Cerdan, S. Brown, and K. Osuch were conducting

an interdiction operation at the Charlotte airport, which included, inter alia,

observing luggage bound for LAX, a known drug-source location.

       12.     As part of the interdiction operation, TFO Cerdan deployed his K9

partner “Cali” for an open-air sniff of approximately 20 pieces of luggage on a TUG

luggage cart located near Gate B14:




1A “TUG” is the powered equipment used by the airline industry to tow baggage carts to and from the
terminal/cargo facility and the aircraft.


                                                3
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 3 of 10
      13.    K9 Cali is a properly trained and certified narcotics detection canine

trained to detect narcotics odors including marijuana, cocaine, methamphetamine,

ecstasy, and heroin.

      14.    K9 Cali—given a “find” command and deployed to conduct an open air

sniff at her own pace on a 10 foot lead—began to bracket at around 20 feet from the

luggage cart and then pulled towards the cart.

      15.    K9 Cali then alerted to the odor of narcotics in or on a gray suitcase,

whose luggage tag bore Guillermo Raya’s name.

      16.    TFO Cerdan pulled the suitcase from the luggage cart for further

investigation and put K9 Cali in her mobile kennel.

      17.    Then, after noticing a second similar suitcase with a luggage tag also

bearing Raya’s name, TFO Cerdan returned to the TUG luggage cart and again

deployed K9 Cali to conduct a second open air sniff at her own pace on a 10 foot lead.


                                          4
     Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 4 of 10
        18.     Similar to the first K9 sniff, TFO Cerdan gave Cali the “find” command,

and Cali began to bracket when she was about 10 feet from the TUG luggage cart,

pulling towards the cart and then alerting to the odor of narcotics on or in Raya’s

second gray suitcase.

        19.     TFO Cerdan pulled the second suitcase for further investigation and

obtained a search warrant for both of Raya’s bags. 2

        20.     Execution of the search warrant revealed that the two gray suitcases

contained, inter alia, bundles of vacuum sealed cash. Vacuum-sealing is commonly

used in drug trafficking as an attempted means to conceal the odor of illegal drugs.

        21.     The Currency was stuffed and concealed among the inside of two Nike

shoes (one from each of the matching shoe pair in each gray suitcase), a pair of jeans,

and wrapped in a white towel:




2 Additionally, one of the standard conditions of American Airline’s conditions of carriage is that “[t]o
fly on American, you must . . . [a]llow your baggage to be inspected by Customs, the TSA or other
government officials” and “[a]llow you and your bags to be searched for explosives, dangerous weapons
or banned substances.” See https://www.aa.com/i18n/customer-service/support/conditions-of-
carriage.jsp?anchorEvent=false&from=footer


                                                   5
       Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 5 of 10
       22.    This currency totaled $90,600.00 and was comprised of 168 one-

hundred-dollar bills, 144 fifty-dollar-bills, 3,323 twenty-dollar-bills, 9 ten-dollar bills,

and 10 five-dollar bills. The majority of the cash was held together by rubber bands.

       23.    Once the vacuum seal was removed, TFO Cerdan detected a strong odor

of marijuana coming from the Currency.

       24.    The Currency was then placed in a blind line-up of four matching

boxes—with one containing the Currency—for another, independent K9 sniff.

       25.    A second, properly trained and certified narcotics detection dog, K9

Benny, was deployed, and positively alerted to the odor of narcotics on the box

containing the Currency.

       26.    The Currency was seized, and a copy of the warrant, inventory of seized

property, and HSI seized property receipt were placed in Raya’s suitcase. The

suitcases were returned to American Airlines to be transported to Los Angeles.




                                             6
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 6 of 10
       27.    The Currency was transported to Loomis, where it was counted and

deposited into an account established to hold seized funds.

       28.    Law enforcement did not speak to Raya on the day of the search (due to,

inter alia, the COVID pandemic), and Raya and his luggage flew on to Los Angeles.

Raya has made no attempt to contact law enforcement about the Currency

       29.    Since the seizure on June 30, 2020, Raya has not made any attempts to

contact law enforcement by either telephone or mail.

       30.    After Raya failed to initiate contact, attempts by law enforcement to

contact Raya at two phone numbers identified—phone numbers obtained from

American Airlines and CLEAR 3—were likewise unsuccessful, with voicemail

messages to Raya’s numbers left unreturned.

       31.    Raya’s refusal to speak with law enforcement regarding the Currency

after its seizure further supports the conclusion that the Currency did not have a

legitimate source or purpose.

Raya’s travel history

       32.    Raya’s travel history is consistent with drug trafficking. Specifically,

Raya made at least eleven one-way flights between various locations and either Los

Angeles or Fresno, California (a known drug-source state) from February 2020 to

August 2020.

       33.    Each of these eleven tickets were purchased last minute—either on the

same day as the travel or only one day in advance.


3CLEAR is a service that helps enrolled passengers expedite security screening at airports. See
https://www.clearme.com/


                                              7
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 7 of 10
Raya’s drug-related criminal history

      34.     Since 2016, Raya has been convicted in California of unlawfully

cultivating more than six marijuana plants and of selling marijuana or transporting

marijuana for sale without the required state license.

            FIRST CLAIM FOR RELIEF – THE $90,600 IN CURRENCY
                          (21 U.S.C. § 881(a)(6))

      35.     The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 34 above as if fully set forth herein.

      36.     The $90,600 in Currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

      37.     Upon information and belief, the following person may claim an interest

in the Currency seized on June 30, 2020:

      Guillermo Raya
      450 E. Crestwood Avenue
      Woodlake, CA 93286

                   CONCLUSION AND PRAYER FOR RELIEF

      38.     By virtue of the foregoing, all right, title, and interest in the Currency

vested in the United States at the time of the commissions of the unlawful act giving

rise to forfeiture, 21 U.S.C. § 881(h), and has become and if forfeitable to the United

States of America.

      WHEREFORE, the United States of America respectfully prays the Court that:



                                           8
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 8 of 10
      (1) a warrant for the arrest of the Defendant Property be issued;

      (2) due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed;

      (3) judgment be entered declaring the Defendant Property to be condemned

and forfeited to the United States of America for disposition according to law; and

      (4) the United States be granted such other and further relief as this Court

may deem just and proper, together with the costs and disbursements of this action,

including but not limited to the expenses of maintenance and protection of the

Defendant Property as required by 28 U.S.C. § 1921.

      This 25th day of November, 2020.

                                              Respectfully submitted,

                                              R. ANDREW MURRAY
                                              UNITED STATES ATTORNEY

                                              /s/ Seth Johnson
                                              J. Seth Johnson
                                              NC Bar No. 53217
                                              Assistant United States Attorney
                                              Suite 1650, Carillon Building
                                              227 West Trade Street
                                              Charlotte, North Carolina 28202
                                              Telephone: (704) 338-3159
                                              Email: seth.johnson@usdoj.gov




                                          9
     Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 9 of 10
                                 VERIFICATION

      I declare under penalty of perjury that the factual information contained in the

foregoing Complaint is true and correct according to the best of my knowledge,

information, and belief.

      Executed on the.;;)!/_ day of November, 2020.
                           I




                                              01
                                       Department of Homeland Security,
                                       Homeland Security Investigations




                                         10
      Case 3:20-cv-00656-RJC-DSC Document 1 Filed 11/25/20 Page 10 of 10
